Citation Nr: 1542518	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for frostbite of the bilateral feet.  

4.  Entitlement to service connection for a bilateral foot disability.  


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by the RO in an unappealed January 2006 rating decision.  

2.  Evidence received since the January 2006 rating decision, not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim involving the claimed low back disability.  

3.  The Veteran's lumbar spine disability did not have onset and was not aggravated during active service, was not caused by active service or caused or aggravated by a service connected disability, and arthritis of the low back did not manifest within one year of separation from active service.  

4.  Service connection for bilateral foot frostbite was denied by the RO in an unappealed August 2007 rating decision

5.  Evidence received since the August 2007 rating decision, that is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral foot frostbite.  

6.  The Veteran's bilateral foot disability did not have onset during active service, was not aggravated during active service, and is not etiologically related to his active service.  

CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a low back disability have not all been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

4.  The August 2007 rating decision, which denied entitlement to service connection for bilateral foot frostbite, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015

5.  The criteria for reopening the claim of entitlement to service connection for bilateral foot frostbite are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for a bilateral foot disability have not all been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in May 2009.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service personnel records, Social Security Administration records, service treatment records and VA treatment records, as well as, private treatment records have been obtained.  The claims file also contains the Veteran and other lay statements in support of the claim.  VA afforded the Veteran adequate examinations, including adequate opinions,  of his spine and feet in January 2010.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval or air service. See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Further, disability which is proximately due to due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014), a theory of entitlement referred to as "secondary service connection."  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Diseases or injuries noted on an examination report at acceptance into service will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.  Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet.  App. 292, 297 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).   

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103. (2015).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105(c).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet.  App. 510, 513 (1992).  


	Low Back Claim

First, the Board explains why it is reopening the back claim.  Then it addresses the merits of the claim.  

In October 2002, the Veteran filed a claim for service connection wherein he asserted that his chronic back pain was due to his service connected left knee disability.  On December 18, 2002, the claim was denied due to the evidence of record not establishing that the Veteran's low back condition was related to his knee condition, as well as, there being no evidence of his low back condition in service.  VA mailed notice of the decision and of the Veteran's appellate rights to him in December 2003, with a copy to his representative.  He did not appeal the decision and no new and material evidence was received during the appeal period, so it became final.  

In this case, the Veteran has requested that his claim be reopened twice; once in August 2005 and then again in May 2009. 

In January 2006, the RO again denied service connection for a back disability.  VA mailed notice of the decision and of the Veteran's appellate rights to him in January 2006, with a copy to his representative.  He did not appeal the decision and no new and material evidence was received during the appeal period, so it became final.   

The Veteran's present claim before the Board comes from a request to reopen that was made in May 2009.  In a July 2009 statement, the Veteran reported that he fell and injured his back during service and that it still bothers him to this day.  This statement relates to a nexus between his current back disability and his active service.  He had not previously reported that his back has bothered him since service.  As this relates to an unestablished fact necessary to substantiate his claim, and was not previously of record or cumulative or redundant of evidence previously of record, it is new and material evidence.  Hence his claim of entitlement to service connection for a low back disability must be reopened.  

The Veteran contends that he injured his low back during service in February 1977 when he "fell in the motor pool area [at] Ledwurt Army Barracks."  See Veteran's November 2010 notice of disagreement.  The Veteran reports that prior to the date of his in-service injury he "never had back problems."  Id.  The Veteran asserts that he has experienced chronic back pain since the injury in service and therefore, service connection for a back disability is warranted.  See the Veteran's July 2009 statement and November 2010 notice of disagreement.

The Veteran states that there are limited records as he was never taken to the hospital, given x-rays or seen by a physician for his injury.  See Veteran's notice of disagreement dated November 4, 2010.  However, the Veteran reports that he sought treatment twice for his back during service. See Veteran's November 2010 statement in support of the claim.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms of back pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service do not establish that the Veteran had chronic symptoms of back pain in service.    

Service treatment records document that in August 1976, the Veteran sought treatment for back pain.  The Veteran reported to his physician that he had been diagnosed with myalgia the year prior, but the pain had stopped.  There was no evidence of injury.  Given, the normal entrance examination and the absence of pathology found in August 1976, the Board finds that the reported pain of one year earlier does not rebut the presumption of soundness.  A February 1977 service treatment record indicates that the Veteran injured his back after a fall into a motor pool.  He again sought treatment in April 1977.  Assessment was low back pain.  There are no later reports of symptoms involving his back during active service.  At separation from service clinical evaluation of his spine was normal and he indicated in his report of medical history at separation that he had never had recurrent back pain.  His service treatment records are therefore evidence against a finding that he had back pain ever since his 1977 fall.  

In regards to post service, the Veteran first asserted that he had chronic low back pain in October 2002; this report was made in relation to the Veteran's service connected left knee disability.  In this original claim, the Veteran did report sustaining injuries in a motor pool fall in service.  

VA examined the Veteran's back in December 2002.  During the examination he reported that his back pain began approximately one year prior to the examination.  The Veteran opined that it was due to limping because of his service-connected left knee disability.  

The Board here notes that the Veteran's treatment medical records associated with his Social Security Administration (SSA) claims establish inconsistency in the Veteran's medical reporting.  Specifically, the Veteran has reported to his physicians, as well as, the SSA that in June 5, 2003, he sustained an injury as a result of 150 "auger" falling on his person.  See Compensation Examination Report dated January 13, 2005 and Veteran's 2008 SSA benefits claim.  Additionally, the Veteran also reported to a physician that he had "constant non-radiating, sharp, lower back pain, since injury [in] 2003.  See Consultative examination for the Office of Disability Determination dated in March 10, 2009.  Veteran was also diagnosed with "back disorder (disc/degenerative) in his SSA records.  See Veteran's determination pursuant to the social security act dated July 8, 2009. 

A May 2004 MRI study report related his back pain to an injury that occurred 8 months prior.  See Open MRI of Tallahassee treatment medical record dated May 21, 2004.  The physician found that the "lumbar vertebrae and interspaces demonstrated height and signal intensity that were within normal limits, especially for [the Veteran's] age."  At the conclusion of this examination the physician opined that there was no evidence of lumbar disk herniation or significant degeneration.  The physician noted a developmental variant at the lumbosacral junction is described as sacralization of L5, with no other abnormality detected.  

In January 2010 the Veteran was afford a VA examination.  During the examination the Veteran reported chronic progressively worsening back pain since the date of his in-service injury.  The examiner diagnosed lumbar degenerative disc disease based upon review of x-rays of the lumbar spine, from December 2002.

The examiner opined that the lumbar spine degenerative disc disease was less likely than not, due to the lumbar spine conditions shown during active duty.  The examiner noted that he had reviewed the service treatment records and there was no further mention of the Veteran being treated for a back condition after 1977.  Here the Board notes that the examiner did not reference the Veteran's April 1977 appointment for back pain.  However, the examiner correctly referenced that after the Veteran's initial treatments in 1977 there are no additional indications of treatment for back pain for the remainder of service.  Additionally, the examiner referenced that upon service separation the Veteran's examination was negative for back problems.  The examiner opined that "the vast majority of cases of acute low back resolve without any long-term sequelae."  Therefore there was no clinical evidence of record that the Veteran's current back condition was related to the back condition he experience in service. 

The Veteran has also sought to establish service connection by way of lay testimony of his experiences.  The Veteran is competent to report observable symptoms such as back pain.  However, the Board finds that the Veteran's statements that he had chronic low back pain in service and since active service are not credible.  The Veteran's statements concerning the onset of his present back pain are inconsistent with the service treatment records and his report at separation from service and are not supported by the service treatment records or his own statements made during his period of service.  Service treatment records document one complaint in 1976 and two in 1977, with no further complaints regarding his back in the years up to his separation from service in 1983 at which time his back was found to be normal on examination.   More significant than the examination is his own report in the report of medical history at separation that he had never had recurrent back pain.   

His report of pain present since the 1977 injury is also inconsistent with other post-service reports.  In this regard he reported during the December 2002 examination that his pain was present for one year and he reported in records associated with his SSA claim that it was the result of a June 2003 injury.  In the Veteran's medical records associated with his SSA claim he repeatedly relates his chronic low back pain to a June 2003 injury.  His current report of pain present since his 1977 injury is inconsistent with these reports.  

The Board finds that the statements that the Veteran made during service and at service separation and the findings shown in the service treatment records to have more probative value than the statements made by the Veteran many years after service separation.  There is no discernable reason for finding the earlier reports lacking in credibility but the current report is in the context of seeking monetary benefits by providing a link directly to service.  Due to the inconsistency, the Board affords very little weight to the Veteran's report of pain present since the 1977 injury.  

The Board has also considered the Veteran's submitted statements from friends, family and former co-workers regarding their firsthand accounts of the Veteran's deteriorating condition and increasing pain.  The statements and evidence for the most part describe his current condition and do not provide a link to service.  In an August 2010 statement the Veteran's spouse opined that the Veteran's health problems are due to his military service.  However, she indicated that she married the Veteran in 1999 and there is no indication that she knew the Veteran continuously since service.  As such she cannot provide a first-hand account of his military service.  To the extent that she seeks to rely on facts of pain present since service her statement does not add to the statement made by the Veteran.  

The Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, a nexus opinion relating the Veteran's back condition to service, other than through observable pain present continuously since then, does not involve a simple question.  Rather, such a nexus determination is a complex matter and requires medical expertise.  Neither the Veteran nor the persons, such as his spouse and pastor, who have submitted statements in his support, has demonstrated such expertise.  Their nexus opinions are not competent evidence.  

Additionally, there is no competent evidence that arthritis of the lumbar spine manifested within one year of service separation so the presumptive provisions for chronic diseases are not for application.  .  The December 2002 VA X-ray examination of the lumbar spine yielded results which displayed narrowing of the L4-5 and L5-S disc spaces yielded no diagnosis.  Furthermore, as noted above, the Veteran's SSA claims medical records reflect that the Veteran had a diagnosis for degenerative disc disease in July 2009.  Importantly, the first x-ray evidence of record of degenerative disc disease of the lumbar spine was in 2002, almost 20 years after service separation.  Significantly, each of these dates is well beyond the year period.  

Finally, the Board finds that the weight of the evidence demonstrates that degenerative disc disease of the lumbar spine was not caused by any in-service event or injury and is not medically related to service.  The Veteran was afforded a VA examination in January 2010.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as to the etiology of the claimed lumbar spine disability.  The VA examiner opined that the Veteran's current degenerative disc disease was not related to injury or disease in active service.  The examiner supported the opinion with a sufficient rationale.  As such, the Board finds that the opinion is significant probative evidence against the claim.  

The evidence is also against a finding that his current back disability is related to his service connected knee disability.  A December 2002 VA examination report is of record,  the examiner found it less likely than not that he had a low back condition secondary to his left knee because that examiner found no pathology on x-ray.  It is recognized that the 2010 examiner diagnosed disc disease based on the same x-ray evidence.  However, the 2002 examiner had the x-ray evidence before him and found that there was no pathology to link the back condition to the left knee condition.  The Board finds this adequate and probative.  There is no competent evidence to the contrary, merely the Veteran's speculation at the time. 

As to the developmental variant noted on the May 2004 MRI, it is a developmental variant as per the MRI report, not a disease or injury and there is no evidence of any superimposed disability during service or, for that matter, that the developmental variant has ever resulted in any disability.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for a disability of the low back.  Hence the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


      Bilateral Foot Disorder Claim

The Veteran contends that his current foot disabilities are related to service.  The Veteran's reports that he has had foot problems throughout his army career.  See Veteran's November 2009 Statement in Support of the Claim.  However, the Veteran also reports that his foot disabilities are due to a frostbite injury that occurred during service.  Id.  Additionally, the Veteran states that evidence of this frostbite condition during service is located on his October 1983 separation examination.  Id.  

The RO denied service connection for frostbite of both feet in June and August 2007 rating decision and sent notice of the decisions and of the Veteran's appellate rights to the Veteran, with a copy to his representative, as late as August 2007.  The Veteran did not appeal the decisions and no new and material evidence was submitted during the appeal period.  The decisions are therefore final.  

Unestablished facts included a current frostbite disability, in-service incurrence of frostbite, and a nexus.  In a July 2009 statement, the Veteran reported that his feet were burned during service and in his November 2010 notice of disagreement he reported that frostbite was confirmed on separation from service.  The statements are sufficient new evidence to reopen the claim because they go to one of the unestablished facts necessary to substantiate the claim.  The claim is therefore reopened.  To the extent that he claims other disabilities of his feet, such are new claims and do not need to be reopened.  For example, he has current diagnoses of plantar fasciitis and peripheral neuropathy.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms of foot pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service do not establish that the Veteran had chronic symptoms of foot pain in service.

Veteran's service treatment records indicate that upon entrance examination each of his feet was diagnosed with Pes Planus.  See August 1976 Entrance examination.  The Veteran's service treatment records do not indicate that the Veteran ever sought treatment for his pes planus during service.  At separation from service he had a normal clinical evaluation of his feet.  This is evidence against any in-service increase in disability of his pes planus noted on entrance into service.  There is no more probative evidence of record showing worsening.  The preponderance of evidence is therefore against a finding that his pes planus noted at entrance into service was aggravated by service.  

The preponderance of evidence is also against a finding that the Veteran has had pes planus of either foot at any time from contemporaneous to when he filed his claim to the present.  Upon VA examination in January 2010, the VA examiner found that that the Veteran has normal arches [and] foot alignment is except for bilateral hallux valgus of 20 degrees with overlap of the big toe over the second toe bilaterally.  Given these findings the Board also concludes that he does not have pes planus.  Hence, neither the in-service nor the present disability element is met with regard to pes planus.  

Regarding the left foot, the Veteran was seen once during service.  In a March 1977, service treatment record the Veteran was given a diagnosis of blisters on the left foot and told not to wear his boots for 3 days.  The record is silent as to any treatment sought for a right foot condition while in service.  Moreover, after the March 1977 appointment for left foot blisters, the Veteran's service treatment medical records are silent as to the Veteran seeking treatment for either foot for the remainder of service.  Importantly, the Veteran's service treatment records do not reflect that the Veteran reported, or sought treatment, for frostbite or cold injury during service.  

The Veteran's October 1983, separation medical examination report contains a portion of writing about the Veteran's feet which is illegible.  The writing however could not be reasonably construed as referring to frostbite.  The separation examination report documents a normal examination of his feet and his skin.  In his report of medical history that same month, the Veteran indicated that he had never had foot trouble or skin diseases.  There are no reports of him seeking treatment for or being found to have any cold injury of his feet.  The service treatment records appear complete and document numerous other complaints of health problems.  The report of medical history is detailed in notations.  If the Veteran had any injury of his feet during service it is reasonable to find that it would be documented.  The only documented injury is the one notation regarding a blister.  The Board finds the service treatment records to be highly probative evidence that the Veteran did not have any frostbite injury or any other injury or disease involving his feet during service, other than the blister.  The lack of entries following the one entry for the blister and the examination and history reports at separation from service are compelling evidence that his blister resolved during service without residual.  

In regards to post service treatment medical records, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not seek treatment for his feet until 2005.  The Veteran's treatment medical records reflect that the Veteran began seeking treatment for his feet just after requesting a VA foot examination.  See Veteran's November 9, 2005 statement.  The pertinent evidence of record reflects that the Veteran did not report that he had chronic foot pain since service until after requesting a VA examination on his feet in 2005. Additionally, the Board finds the weight of the competent and credible evidence shows that the Veteran's peripheral neuropathy was not manifested, in either foot, to a degree of ten percent within one year of service separation.  Therefore, the presumptive provisions for chronic diseases are not for application.  

In March 2009 the Veteran is listed as having a history of diabetic retinopathy, with reports of intermittent numbness in hands and feet.  See Veteran's SSA examination dated March 10, 200.  Additionally, the Veteran's May 2009 VA treatment medical records note that the Veteran was seeking treatment for what the physician characterized as "bilat plantar foot pain, possible diabetic neuropathy."  There is no evidence that the Veteran has frostbite residuals.  For example, March 2011 VA treatment notes document that he had diabetic foot examination and include negative findings, for example for loss of sensation.  There is also a notation of no foot ulcers.  If the Veteran had residuals of frostbite, it is expected that an examination of his feet in a clinical setting would at least make some mention of it.  The fact that it does not tends to show that he does not have frostbite residuals.  

In January 2010, the Veteran was afforded a VA examination.  During the examination the Veteran stated that he has had continual foot pain since service separation.  The Veteran indicated that his foot pain began not long before service separation.  The Veteran reported that during service he was told not to wear boots anymore.  Importantly, the Veteran denied a history of frostbite injury; this statement directly contradicts the Veteran's previous assertions and as such, negatively impacts on the credibility of his assertions of frostbite injury made in the context of seeking monetary benefits.  

The examiner noted that the Veteran reported pain in the plantar surface of the calcaneus extending along the arches bilaterally, as well as numbness and tingling in both feet.  He also reported weakness, fatigability, stiffness and swelling. 

Upon examination the examiner diagnosed the Veteran with bilateral plantar fasciitis and peripheral neuropathy.  The examiner specifically found that it was less likely as not that the Veteran's foot conditions were the same as, or a result of, the bilateral foot conditions listed in service.  The VA examiner's rationale points to the lack of treatment for or documentation of, any frostbite/cold injury conditions during service.  The examiner also notes that the only treatment of record in service for the Veteran's feet was for left foot blisters.  Furthermore, the examiner notes that upon service separation there was no mention of bilateral foot pain.  The examiner therefore stated that he found a lack of clinical evidence to relate the Veteran's current bilateral foot disability to service.

The Board finds the January 2010 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record and include an adequate rationale.  

The Veteran's statements that he had foot pain in service, and since service are inconsistent with his report at separation from active service and his reports to health care providers after service.  

The Board finds that the statements that the Veteran made during service and at service separation and the findings shown in the service treatment records to have more probative value than the statements made by the Veteran many years after service separation.  The Veteran's in-service statements were made contemporaneous to the time of the claimed injury, and without any discernible reason to provide other than accurate information.   

Also considered are the statements submitted by laypersons in support of his claim.  The statements do not contain reports of any injury or disease of his feet during service that the laypersons would have observed and are not probative of the occurrence of any disease or injury of his feet during service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for 

(CONTINUED ON NEXT PAGE)

any disability of the Veterans feet.  Hence, the appeal as to that issue must be denied.  There is no reasonable doubt to be resolved in this regard.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for a low back disability is denied. 

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot frostbite residuals is reopened.

Service connection for a bilateral foot disability is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


